Citation Nr: 0511089	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-10 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals, 
fracture of the left patella, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION

The veteran had active service in World War II. 

This appeal was initially brought to the Board of Veterans' 
Appeals (the Board) from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that continued a 10 percent rating for residuals of 
a left knee injury.  

As will be discussed in more detail below, during the course 
of the current appeal, the RO increased the rating assigned.  
However, since the rating assigned now is not the maximum 
assignable, the issue remains on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issue.

2.  The veteran has generally more than moderate symptoms 
with extensive pain, some laxity, effusion and crepitation 
and limitations of left knee motion and overall functional 
impairment which more often than not approximates severe; he 
is scheduled for knee replacement surgery.

3.  There is also X-ray evidence of progressive arthritic 
involvement of the left knee joint.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent rating for 
residuals, fracture of the left patella, with a separate 10 
percent rating for arthritic changes of the left knee, are 
met.  38 U.S.C.A. §§ 1155, 5103 (West 1991 and West 2002); 38 
C.F.R. §§ 4.7, 4.71, 4.40, 4.45, 4.59, Code 5257-5003 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal which provides for 
various due process considerations and assistance in 
development of evidence.  

Of record are service and other post-service clinical records 
and examination reports.  In this case, VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
adequate evidentiary development in this case.  There is no 
indication of specific outstanding records which the RO has 
not yet requested for which there is any indication that they 
may be available.  In addition, the veteran has been afforded 
VA medical examinations.  And clinical records encompass the 
pertinent findings required for the evaluation of his left 
knee disability in connection with the claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, Statements of the Case and Supplemental 
Statements of the Case, of the evidence of record and the 
nature of the evidence needed to substantiate his claim.  In 
this regard, the RO and the Board has informed the veteran of 
the evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim and his actions as a result have 
reflected that he understands what evidence is to be obtained 
by which party.  No further assistance in this regard appears 
to be warranted.  

As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, and particularly given the nature of the resolution 
rendered herein, the Board finds that it can now consider the 
merits of this appeal without prejudice to the veteran.  


Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  

However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have 
limited application.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Prior records are in the file for comparative purposes.

On VA examination in June 2002, the then 75 year old veteran 
reported that although he was partially retired, he still 
worked on the farm.  Since the initial knee injury, he had 
had progressive deterioration in his knee function.  His 
primary complaint was of pain in the knee, particularly 
medially and worse with activities.  His private physician 
had said the knee was worn out, would have to be replaced, 
and gave him Vioxx.  He preferred not to have surgery if he 
could help it.

The knee gave him problems on a daily basis.  Increased 
activities caused pain and there was weakness and 
fatigability noted.  The veteran walked with a limp.  On 
examination, he had a varus alignment.  Range of motion 
lacked 5 degrees of extension, and flexion was to 135 
degrees. The medial joint space was tender with some 
crepitus.  Lateral joint space was nontender.  Patellofemoral 
compression tenderness was noted.  There was increased pain 
with resisted motion to the knee and there was some mild 
incoordination of the veteran's gait.  Stability appeared 
normal with a negative Lachman and pivot shift tests.  Medial 
and lateral collateral ligaments were stable to varus and 
valgus stress.  The examiner opined that an additional 10 
degrees range of motion limitations would be imposed based on 
DeLuca criteria.

X-rays showed mild joint space loss in the medial compartment 
without osteophytosis.  Early mild osteoarthritis in the 
medial compartment of the left knee was diagnosed.

A statement from MRH, M.D., of Greeley Orthopedic Associates, 
is of record, dated in July 2002.  The veteran had been seen 
on consult for progressive left knee pain that had gotten 
much worse over the past month or so.  It had been 
particularly bad on a given day, and now had quieted down 
somewhat.  The knee swelled and felt like it might give out.  
It was bad enough to awaken him at night.  On examination, 
there was 1+ effusion.  The medial joint line was tender.  He 
had negative McMurray's.  Medial pseudolaxity was shown.  He 
had negative Lachman' s test.  He had some pain and 
crepitation with patellar compression with full range of 
motion.  X-rays showed progressive medical narrowing on the 
left.  Bextra was to be started.

The veteran's testimony, and that of his brother, as to his 
current symptoms, is of record.

A statement is of record from THP, M.D., dated in June 2004.  
Dr. P stated that he had been treating the veteran for knee 
varus osteoarthritis since August 2003.  He had seen him 
again in September 2003 and June 2004.  He described the 
veteran's varus osteoarthritis as bilateral, left more so 
than right, with the left also being more symptomatic.  X-
rays showed advanced varus osteoarthritis with frank bone on 
bone contact in the medial compartment.  Symptomatic 
treatment had not provided a lasting benefit.  The veteran 
was said to be considering knee replacement.  

It was the physician's opinion that this option would be the 
only care that might be expected to provide lasting relief.  
Dr. P said that the veteran would like to undergo such 
surgical treatment as soon as details could be worked out 
with VA.  


Analysis

In assessing an equitable rating for the veteran's current 
left knee impairment due solely to service-connected 
disabilities, it is important to note that during the course 
of the current appeal, the RO has increased the 10 percent 
rating assigned for the overall impairment, to a 20 percent 
rating.  Thus, some of the thrust of the veteran's argument 
has been already addressed and resolved by the RO. 

In assessing the residuals of left knee trauma and treatment 
as a result of service, the aggregate of the recent clinical 
records shows that the veteran has some extension and flexion 
limitations which are made worse by pain.  There has been 
clear-cut deterioration in symptoms, both objective and 
subjective.  His pain is extensive in every facet.  He has 
recently been prescribed Bextra, but private care givers have 
now opined that his best opportunity for lasting relief is to 
undergo a left knee replacement.  He has also shown some 
laxity, crepitation and demonstrable effusion.

X-rays have shown significant and progressive degenerative 
changes in the medial aspect of the left knee.  The Board 
finds that under pertinent regulations and guidelines, a 
separate 10 percent rating for the singular knee joint 
involvement is appropriate and consistent with the ongoing 
and comparative  X-ray findings. 

In addition, with resolution of doubt in his favor, and 
removing all nonservice-connected problems from 
consideration, it is reasonably apparent that his left knee 
disability with instability, to the extent that it can be 
demonstrated, is more nearly severe than moderate.  Given his 
severe impairment, an evaluation of 30 percent but no more is 
warranted under Code 5257.  There are no other alternative 
Codes which would permit a higher rating.  In reviewing the 
foregoing, the Board has been cognizant of the "benefit of 
the doubt" rule.  As such, this case presents such a state of 
balance between the positive evidence and the negative 
evidence to allow for a more favorable determination.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



However, the Board finds that, in this case, the disability 
picture is not so exceptional or unusual as to warrant an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's left knee disability, 
alone, has resulted in frequent hospitalizations or caused a 
marked interference in the veteran's employment.  The Board 
is therefore not required to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation of 30 percent for residuals, left knee injury, 
with a separate 10 percent rating for arthritic changes of 
the left knee, is warranted; the appeal is allowed to the 
extent indicated, subject to the regulatory criteria relating 
to the payment of monetary awards. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


